DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “and the multiple pillars electrically coupled to each other”, as recited in claim 12, is unclear as to whether said multiple pillars refer to the multiple tiers of conductive material or to the multiple tiers of dielectric material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (4,245,273) in view of Li et al. (7,176,565).
Regarding claims 1, 6 and 7, Feinberg et al. teach in figure 2 and related text an apparatus comprising:
 conductive materials (un-numbered) located in different levels of the apparatus; 
dielectric materials (un-numbered) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being between two of the conductive materials; 
a first conductive contact 70 a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the first conductive contact being electrically separated from the conductive materials; 
a second conductive contact 72 having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the second conductive contact being electrically separated from the conductive materials; 
a third conductive contact (un-numbered) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the third conductive contact being electrically separated from the conductive materials; 

an additional conductive contact (any of the short vertical contacts which contacts at least a couple of the conductive materials) contacting a group of conductive materials of the conductive materials, wherein the additional conductive contact is electrically separated from the first, second, and third conductive contacts (chosen as such).
Feinberg et al. do not teach that the conductive region directly contacting the first, second, and third conductive contacts.
Li et al. teach in figure 11 and related text that conductive region 224 directly contacting the first, second, and third conductive contacts (the three vertical conductive contacts).
Feinberg et al. and Li et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Feinberg et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to directly connect the conductive region to the first, second, and third conductive contacts, as taught by Li et al., in Feinberg et al.’s 
Regarding claim 3, the combined device includes additional conductive contact is a first additional conductive contact, the apparatus further comprising a fourth conductive contact (any of the longer vertical contacts contacting one of the terminals) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the fourth conductive contact being electrically separated from the conductive materials; and 
a second additional conductive contact (another one of the short vertical contacts which contacts at least a couple of the conductive materials) contacting multiple conductive materials among the conductive materials, and
an additional conductive region (still another one of the short vertical contacts which contacts at least a couple of the conductive materials) directly contacting to the first additional conductive contact and the second additional conductive contact, the additional conductive region extending in a direction perpendicular to a direction from the first conductive contact to the second conductive contact.
Regarding claim 4, the combined device includes the conductive region 74 (see figure 4 of Feinberg et al.) is a first conductive region located in a first level of the apparatus; and 
a second conductive region (any intermediate conductive region which is located on top part of Feinberg et al.’s structure and which is electrically coupled to the first, 

Regarding claim 6, Feinberg et al. further teach in figure 2 and related text a second conductive region (any conductive region which contacts the second conductive contact) located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over a substrate 10 (see figure 1) of the apparatus, and the first level is between the substrate and a combination of the conductive materials and the dielectric materials.

Regarding claim 7, Feinberg et al. further teach in figure 2 and related text a second conductive region (any conductive region which contacts the second conductive contact) located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over a substrate 10 (see figure 1) of the apparatus, and the conductive materials and the dielectric materials are between the first level and the substrate (since any intermediate conductive region can be located at the first level and electrically coupled to the first, second, and third conductive contacts).


wherein the group of the conductive materials includes all (of the selected ones) of the conductive materials, and
wherein the group of the conductive materials includes fewer than all of the conductive materials. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (4,245,273) and Li et al. (7,176,565), as applied to claim 1 above, and further in view of Farooq et al. (6,430,030).Regarding claim 2, Feinberg et al. and Li et al. teach substantially the entire claimed structure, as applied to claim 1, except the first conductive contact being part of a first node of a capacitor, and the second conductive contact being part of a second node of the capacitor.
Farooq et al. teach in figure 3B and related text using a capacitor wherein the first conductive contact is part of a first node of a capacitor and the second conductive contact is part of a second node of the capacitor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the first conductive contact being part of a first node of a capacitor, and the second conductive contact being part of a second node of the capacitor, in prior art’s device in order to provide electrical connections to the capacitor when using the device in application which requires capacitor contact. 

s 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565).
Regarding claims 1, 2, 6 and 7, Li et al. teach in figure 11 and related text an apparatus comprising: 
conductive materials 221-224 located in different levels of the apparatus; 
dielectric materials (in-between conductive materials 221-224) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being between two of the conductive materials;
 a first conductive contact 243 (connected to the “–“ plane and disconnected from the + plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the first conductive contact being electrically separated from the conductive materials 221, 222;
	a second conductive contact (the conductive contact located to the right of vias 243 and connected to the  “–“ plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the second conductive contact being electrically separated from the conductive materials 221, 222; 
	a third conductive contact (another conductive contact located to the left of vias 243 and connected to the  “–“ plane) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the third conductive contact being electrically separated from the conductive materials 221, 222; 

	an additional conductive contact 251 contacting a group of conductive materials (at the “+” plane) of the conductive materials, wherein the additional conductive contact is electrically separated from the first, second, and third conductive contacts (at the “–“ plane).
Li et al. do not explicitly state that the conductive region 215 directly contacting the first, second, and third conductive contacts (at the “–“ plane) and the additional conductive contact 251 contacting a group of conductive materials (at the “+” plane) of the conductive materials.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to directly connect the first conductive region 215 to the first, second, and third conductive contacts (at the “–“ plane) and to have the additional conductive contact 251 contacting a group of conductive materials (at the “+” plane) of the conductive materials, in Li et al.’s structure in order to operate the device in its intended use by providing the capacitors with two terminals of opposite conductivity.


Regarding claim 3, the combined device includes additional conductive contact is a first additional conductive contact, the apparatus further comprising a fourth conductive contact (any of the longer vertical contacts contacting one of the terminals) having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, the fourth conductive contact being electrically separated from the conductive materials; and 
a second additional conductive contact contacting multiple conductive materials among the conductive materials, and
an additional conductive region directly contacting to the first additional conductive contact and the second additional conductive contact, the additional conductive region extending in a direction perpendicular to a direction from the first conductive contact to the second conductive contact.
Regarding claim 4, the combined device includes the conductive region 215 (see Li et al.) is a first conductive region located in a first level of the apparatus; and 
a second conductive region 219 located in a second level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located between the first and second levels.



Regarding claim 7, Li et al. teach in figure 11 and related text a second conductive region 219 located in the first level of the apparatus and contacting the additional conductive contact, wherein the conductive materials and the dielectric materials are located over a substrate (inherently therein) of the apparatus, and the conductive materials and the dielectric materials are between the first level and the substrate, and the conductive region 215 directly contacting to the first, second, and third conductive contacts.

Regarding claims 8-10, the combined device includes the additional conductive contact contacts a group of the dielectric materials, and
wherein the group of the conductive materials includes all (of the selected ones) of the conductive materials, and
wherein the group of the conductive materials includes fewer than all of the conductive materials. 

s 15-21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565) in view of Farooq et al. (6,430,030).
Regarding claim 15, Li et al. teach in figure 11 and related text an apparatus comprising:
conductive materials 221-224 located in different levels of the apparatus; 
dielectric materials (in-between conductive materials 221-224) located in different levels of the apparatus, one of the conductive materials being between two of the dielectric materials, and one of the dielectric materials being between two of the conductive materials; 
first conductive contacts (243 and the conductive contact located to its right side connected to the “–“ plane and disconnected from the + plane) each of the first conductive contacts having a length extending through the conductive materials and the dielectric materials in a direction perpendicular to the levels of the apparatus, each of the first conductive contacts being separated from the conductive materials 221, 222 by an additional dielectric material (said “additional dielectric material” is not necessarily different from said dielectric materials) different from the dielectric materials (since the term “different” means “separate”, and the additional dielectric material is separated from at least some of the dielectric materials); 
second conductive contacts (the conductive contact located behind vias 243 and connected to the “+” plane), each of the second conductive contacts having a length extending through the conductive materials and the dielectric materials in the direction perpendicular to the levels of the apparatus, each of the second conductive contacts 
a first conductive region 216 directly contacting the first conductive contacts (at the “–“ plane) at an end of each of the first conductive contacts; and 
a second conductive region 219 directly contacting the second conductive contacts at an end of each of the second conductive contacts.

Li et al. do not state using an additional dielectric material, and do not explicitly state that the first conductive region 216 directly contacting the first conductive contacts (at the “–“ plane) at an end of each of the first conductive contacts and the second conductive region 219 directly contacting the second conductive contacts (at the “+” plane) at an end of each of the second conductive contacts.
Farooq et al. teach in figure 3B and related text that each of the first conductive contacts being separated from the conductive materials by an additional dielectric material 70.
Li et al. and Farooq et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use an additional dielectric material, as taught by Farooq et al., and to directly connect the first conductive region 216 to the first conductive contacts (at the “–“ plane) at an end of each of the first conductive contacts and to directly connect the second conductive region 219 to the second conductive 
Regarding claim 16, Li et al. teach in figure 11 and related text first additional conductive contacts, each of the first additional conductive contacts having a length extending through the conductive materials and the dielectric materials in the direction perpendicular to the levels of the apparatus, each of the first additional conductive contacts being separated from the conductive materials by a second additional dielectric material (said “second additional dielectric material” is not necessarily different from said dielectric materials), the first additional conductive contacts being electrically coupled to the first conductive contacts; and a first additional conductive region (any conductive region which contacts the first additional conductive contacts) contacting the first additional conductive contacts and the first conductive region.
Regarding claim 17, Li et al. teach in figure 11 and related text first holes (inherently therein) extending through the conductive materials and the dielectric materials, wherein each of the first conductive contacts includes a portion inside a hole among the first holes; and 
second holes (inherently therein) extending through the conductive materials and the dielectric materials, wherein each of the second conductive contacts includes a portion inside a hole among the second holes.
Regarding claim 18, Li et al. teach in figure 11 and related text that the conductive materials are metal.
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first conductive contacts in prior art’s device of polysilicon in order to adjust the conductivity of the device by using conventional conductive material.
Regarding claim 20, Li et al. teach in figure 11 and related text that the first and second conductive regions are located in a same level of the apparatus.
 
Regarding claim 21, Li et al. teach in figure 11 and related text that the first and second conductive regions can be located in different levels of the apparatus.

Claims 12-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (7,176,565) in view of Lee et al. (7,630,208).
Regarding claim 12, Li et al. teach in figure 11 and related text an apparatus comprising: 
multiple tiers of conductive material 221-224 located one over another above a substrate; 
multiple tiers of dielectric material (in-between conductive materials 221-224) interleaved with the multiple tiers of conductive material; and

a first conductive pillar structure (the pillars connected to terminals 212) forming a first node, the first conductive pillar structure extending vertically through at least two tiers 221-224 of conductive material of the multiple tiers of conductive material, the first conductive pillar structure including multiple pillars (the pillars connected to terminals 212) extending vertically through the at least two tiers 221-224 of conductive material of the multiple tiers of conductive material, and the multiple pillars electrically coupled to each other (via element 252); 
a capacitor dielectric (the dielectric material located in-between conductive materials 221-224) electrically separating the first conductive pillar structure (the pillars connected to terminals 212) from the at least two tiers of conductive material 221-224 of the multiple tiers of conductive material through which the first conductive pillar structure extends; 
a second conductive pillar structure (the pillars connected to terminals 214) forming a second node, the second conductive pillar structure including a first pillar 243, a second pillar (located to the left of element 243), and a third pillar (located to the right of element 243), each of the first, second, and third pillar extending vertically through a first tier of conductive material 223 of the multiple tiers of conductive material and a second tier of conductive material 224 of the multiple tiers of conductive material, 
wherein the first pillar 243 contacts the first and second tiers of conductive material 223, 224 the multiple tiers of conductive material, the second pillar (located to the left of element 243) contacts the first and second tiers of conductive material 223, 224 of the multiple tiers of conductive material, and the third pillar (located to the right of 
wherein each of the first, second, and third pillars of the second conductive pillar structure (of the “–“ plane) is electrically separated from the multiple pillars of the first pillar structure (of the “+“ plane),
wherein a direction from the first pillar 243 of the second conductive pillar structure to the second pillar (located to the left of element 243) of the second conductive pillar structure is diagonal to a direction from a first pillar (the pillar connected to terminal 212) of the first conductive pillar structure to a second pillar the first conductive pillar structure (another pillar connected to terminal 212).

Li et al. do not explicitly state that a direction from the first pillar of the second conductive pillar structure to the second pillar of the second conductive pillar structure is perpendicular to a direction from a first pillar of the first conductive pillar structure to a second pillar the first conductive pillar structure.
Li et al. teach in figure 11 and related text that a direction from a first pillar 212 in the second conductive pillar structure (the structure being elements 212 and 252 in the “+” plane) to a second pillar 252 (since element 252 is part of the second conductive pillar structure of the “+” plane) of the second conductive pillar structure is perpendicular to a direction from a first pillar 214 of the first conductive pillar structure (of the “–“ plane) to a second pillar (another one of pillar 214) the first conductive pillar structure of the “–“ plane.

Li et al. and Lee et al. are analogous art because they are directed to multilevel interconnect structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have a direction from the first pillar of the second conductive pillar structure to the second pillar of the second conductive pillar structure perpendicular to a direction from a first pillar of the first conductive pillar structure to a second pillar the first conductive pillar structure, as taught by Li et al. and Lee et al., in Li et al.’s device in order to better arrange the location of the “+” plane and the “–“ plane for further electrical connections.
Note that “Mere rearrangement of the location of parts is evidence of obviousness.  In re Japikse, 86 USPQ 70”.
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the multiple pillar of the first conductive pillar structure and the first, second, and third pillars of the second conductive pillar structure to include conductively doped polysilicon in prior art’s device 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







O.N.								/ORI NADAV/
12/23/2020				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800